11th
Court of Appeal
                                                                  Eastland,
Texas
                                                                        Opinion
 
Hawkeye Moving & Storage Company, Inc.
Appellant
Vs.                   No. 11-02-00179-CV B Appeal from Eastland County
Jack Turner
Appellee
 
Appellant has filed in this court a motion to
dismiss its appeal.  Appellant states
that the parties have reached a settlement of the underlying dispute.  The motion is granted.  TEX.R.APP.P. 42.1.
The appeal is dismissed.
 
PER CURIAM
 
November 21, 2002
Do not publish. See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.